TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00598-CR




                                Ronald Dale Salmons, Appellant

                                                 v.

                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 04-054-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In June 2004, Ronald Dale Salmons was placed on deferred adjudication supervision

after he pleaded guilty to aggravated sexual assault of a child. On February 9, 2005, Salmons

was adjudged guilty and sentenced to twenty-five years in prison after he pleaded true to the

allegations in the State’s motion to adjudicate. Salmons waived his right of appeal from the

adjudication of guilt.

               On June 20, 2007, Salmons filed a pro se motion for permission to withdraw his

guilty plea. By this motion, Salmons sought to withdraw both his original guilty plea and his plea

of true to the motion to adjudicate on the grounds that the trial court was without jurisdiction and

his counsel rendered ineffective assistance. The district court took no action on the motion. On

October 11, 2007, Salmons filed a pro se notice of appeal.
              It is too late for Salmons to perfect an appeal from his conviction, even if he had not

waived the right. See Tex. R. App. P. 26.2(a). Under the circumstances, Salmons must seek relief

from his final felony conviction by means of a post-conviction habeas corpus application. See

Tex. Code Crim. Proc. Ann. art. 11.07, § 5 (West 2005).

              The appeal is dismissed.




                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: October 30, 2007

Do Not Publish




                                                2